DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, applicant is advised to spell out HPGL. 
Claim 6 recites: “wherein the format of the image of the flexible material comprises a JPG format, a PNG format, a GIF format, a BMP format, a TIF format and a PSD format; the vector data format of the vector data format file of profile information comprises a DXF format, a DWG format, a DWT format and a DWS format; the graphic format of the graphic format file of the profile to be processed comprises a CGM format and a CNS format; the graphic language format in the graphic language format file of the profile to be processed comprises an HPGL format, a PLT format and an HPG format.”.  A format cannot comprise multiple formats.  Applicant is advised to correct the language of claim 6.  For example, replacing “comprises” with “is one of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite the limitation "such as an outer profile, a defective profile, cutted pieces, etc.”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The phrase "etc." also renders the claim indefinite because it is unclear what the limitation is. 

Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten to overcome the objection and 112 rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:
While Chen (CN 1986835) discloses system and method of processing flexible material; Lin (CN 106910220) discloses system and method of automatically cutting flexible material; Tolfa (US 6195664) discloses file conversion;

none of these references taken either alone or in combination with the prior art of record disclose a method including: 
(Claim 1):
S3. respectively converting and merging the outer profile diagram and the defect profile diagram, so as to generate a vector data format file of profile information;
S4. typesetting the vector data format file of profile information, so as to generate a graphic format file of a profile to be processed;
S5. converting the graphic format file of the profile to be processed, so as to generate a graphic language format file of the profile to be processed;
S6. performing trajectory optimization on the graphic language format file of the profile to be processed according to the profile to be processed, so as to generate an industrial-standard HPGL instruction for trajectory optimization;
S7. compiling the industrial-standard HPGL instruction for trajectory optimization, so as to generate a control signal;

(Claim 7): the profile file conversion module is used for merging the received outer profile and defect profile to generate a vector data format file of profile information, and sending the vector data format file of profile information to the sheet-stock typesetting system module;
the sheet-stock typesetting system module is used for comprehensively considering multi-dimensional information such as an outer profile, an defective profile, cutted pieces, etc., so as to perform automatic typesetting of the outer profile within the vector data format file of profile information with avoidance from the defective profile, so as to generate a graphic format file of a profile to be processed, and sending the graphic format file of the profile to be processed to the format conversion module;
the format conversion module is used for converting the received graphic format file of the profile to be processed, so as to generate a graphic language format file of the profile to be processed, and sending the graphic language format file of the profile to be processed to the trajectory optimization system module;
the trajectory optimization system module is used for performing trajectory optimization on the received graphic language format file of the profile to be processed according to the profile to be processed, so as to generate processing trajectory information, and sending the processing trajectory information to the HPGL instruction generation module;
the HPGL instruction generation module is used for generating an industrial-standard HPGL instruction from the received processing optimization trajectory information, and sending the industrial-standard HPGL instruction to the multi-core control module;
the multi-core control module is used for compiling the industrial-standard HPGL instruction, so as to generate a control signal, and sending the control signal to the motion execution system;



in combination with the remaining elements and features of the claimed invention.  

It is for these reasons that the applicant’s invention defines over the prior art of record.  The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116